Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
After close review of the allowance upon the Applicant’s interview (see interview summary) the examiner corrected the number of claims and the reason for allowance as follows: 

				Reason for Allowance (Corrected) 
Claims 1, 3-12, and 23-31 allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 6684007 B2 and US 20080116537 Al. 
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein each of the grating coupler teeth includes a dielectric stack and an etch stopper embedded in the dielectric stack, the etch stopper interfaces with two sublayers of the dielectric stack, and the etch stopper has a resistance to a fluorine solution that is higher than that of the dielectric stack in combination with the rest of the limitations of the base claim.  
Claim 23 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein each of the grating coupler teeth includes a dielectric stack and an etch stopper embedded in the dielectric stack, the etch stopper is adjacent to the semiconductive substrate and extends to a top surface of the dielectric stack, and the etch stopper has a resistance to a fluorine solution that is higher than that of the dielectric stack in combination with the rest of the limitations of the base claim.  
Claim 29 s allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious the plurality of grating coupler teeth includes a first grating coupler tooth and a second grating coupler tooth, and a height of a first etch stopper in the first grating coupler tooth is greater than a height of a second etch stopper in the second grating coupler tooth in combination with the rest of the limitations of the base claim.  
 
Claims 3-12, and 24-28 and 30-31 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883